Mr. Justice Wright delivered the opinion of the court; The Home Building and Loan Association filed its bill of interpleader against the appellants, the Bock Island Lumber Co. and J. H. Feltham, appellee, and others, to require them to settle and adjust their respective demands to $320 in its hands, which it was ready and willing to pay to such claimant as might be, adjudged entitled thereto. Issues were formed between the respective parties, and, the cause was referred to the master to take the evidence and report the same to the court with his conclusions of law and fact. The master reported his findings, to the effect that the appellant Bock Island Lumber Co. was entitled to $183.32 of such sum, and the appellee the residue, $136.68, and the court, after overruling appellants’ exceptions to such report, approved the same, gave its decree in accordance therewith, from which appellants prosecute this appeal, contending that the finding of the master and the decree are not supported by the evidence. It appears from the evidence that appellee made a written contract with appellant Feltham to build a house for $1,600, eighty per cent of the contract price to be paid from time to time as the work progressed, the residue to be paid on completion of the work. In case of failure to complete the work as agreed, the contractor to pay $1 each day as liquidated damages during the delay. Lister, ás contractor, engaged the appellant Rock Island Lumber Co. to furnish certain materials for the construction of the house within a reasonable time, which it failed to do, in consequence of which appellee was compelled to and did get the same elsewhere, and for that reason was much delayed and damaged in the performance of his contract. The Home Building and Loan Association loaned to appellant Feltham $2,000 for the purpose of constructing the building, a balance thereof of $320 being still in its hands at the time of the tiling of the present bill, the right to which constitutes the controversy involved in this proceeding. The finding of the master is entitled in this court to like consideration and weight as would be attributed to the verdict of a jury; and upon a review of the evidence in the case we think such finding is supported thereby and is in accordance with substantial justice between the parties in interest, and the decree of the Circuit Court will therefore be affirmed. Decree affirmed.